        Case 5:19-cv-04892-JLS Document 26 Filed 04/27/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEHIGH VALLEY PROPERTIES, INC.,                 : CIVIL ACTION
et al.                                          :
          v.                                    : NO. 19-4892
                                                :
PORTNOFF LAW ASSOCIATES, LTD.,                  :
et al.                                          :


                                          ORDER

             AND NOW, this 27th day of April, 2020, it is ORDERED that:
  1. The Motion to Strike the Second Amended Complaint [Doc. 12] is GRANTED. The Clerk
     shall strike the Second Amended Complaint [Doc. 10] from the docket.
  2. The Motion to Dismiss Amended Complaint by Defendant Portnoff Law Associates, LTD.
     [Doc. 8] is GRANTED.
  3. The Motion to Dismiss Amended Complaint for Lack of Jurisdiction by Defendants
     Northern Lehigh School District and Parkland School District [Doc. 14] is GRANTED.
  4. The Amended Complaint [Doc.7] is DISMISSED.
  5. Plaintiff’s Motion for Pretrial Injunctive Relief [Doc. 2] is DENIED as moot.
  6. The Motion to Dismiss the original Complaint by Defendant Portnoff Law Associates, LTD.
     [Doc. 4] Is DENIED as moot.
  7. The Motion to Dismiss the original Complaint for Lack of Jurisdiction by Defendants
     Northern Lehigh School District and Parkland Scholl District [Doc. 6] is DENIED as moot.
  8. The Motion to Continue Pretrial Conference [Doc. 19] is DENIED as moot.
  9. The Motion to Dismiss the Second Amended Complaint by Allentown School District [Doc.
     24] is DENIED as moot.
  10. Mindful of the Clerk of Court’s current inability to mail this Order and

     accompanying Memorandum to pro se litigants who have not provided the Clerk

     with an email address, Defendant’s counsel Donald Wieand, Esq. shall, by no

     later than April 29, 2020, send a copy of the Court’s Order and accompanying

     Memorandum by first class mail to Plaintiff’s address listed on the docket.

  11. Attorney Wieand shall file a certificate of service demonstrating compliance by no
      Case 5:19-cv-04892-JLS Document 26 Filed 04/27/20 Page 2 of 2



   later than April 30, 2020.

12. If Attorney Wieand receives a notice that the mailing was undeliverable, counsel

   shall immediately notify the Court.

13. The Clerk shall mark this case as “terminated.”




                                            BY THE COURT:



                                            /s/ Jeffrey L. Schmehl
                                            JEFFREY L. SCHMEHL, J.
